NOT FOR PUBLICATION                              FILED
                        UNITED STATES COURT OF APPEALS                           NOV 22 2016
                                                                             MOLLY C. DWYER, CLERK
                                FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




 LE’ELDRED PALM, I,                                   No. 15-15919

                    Plaintiff-Appellant,              D.C. No. 2:14-cv-01656-SRB

   v.
                                                      MEMORANDUM*
 GO DADDY.COM, INC.; et al.,

                    Defendants-Appellees.

                        Appeal from the United States District Court
                                 for the District of Arizona
                         Susan R. Bolton, District Judge, Presiding

                              Submitted November 16, 2016**

Before:        LEAVY, SILVERMAN, and BERZON, Circuit Judges.

        Le’Eldred Palm, I, appeals pro se from the district court’s orders denying his

motions for reconsideration in his action alleging violations of the Sherman Act. We

have jurisdiction under 28 U.S.C. § 1291. We affirm.

        The filing of the second and third motions to reconsider did not toll the time to

appeal the underlying dismissal or the first motion to reconsider. See Swimmer v. IRS,

        *
              This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
811 F.2d 1343, 1344-45 (9th Cir. 1987), abrogated on other grounds by Briones v.

Riviera Hotel & Casino, 116 F.3d 379 (9th Cir. 1997). Thus, we do not consider Palm’s

contentions regarding the merits of the district court’s order dismissing his action, or the

district court’s order denying his first motion for reconsideration, because Palm failed to

timely file a notice of appeal. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be

filed within 30 days of judgment); Stephanie-Cardona LLC v. Smith’s Food & Drug

Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“A timely notice of appeal is a non-

waivable jurisdictional requirement.”); Swimmer, 811 F2.d at 1344-45.

       In his opening brief, Palm fails to challenge the district court’s orders denying his

second and third motions to reconsider the dismissal of his underlying action, and he has

therefore waived any such challenge. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.

1999) (“[O]n appeal, arguments not raised by a party in its opening brief are deemed

waived.”); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant . . . .”).

       We reject as unsupported by the record Palm’s contentions that the district court

demonstrated prejudice against him or denied him due process.

       AFFIRMED.




                                              2                                        15-15919